McCALEB, Justice
(dissenting).
Forasmuch as this Court is of the opinion that the Court of Appeal did not err in refusing to consider Wade’s supplemental application for a rehearing, I think its decision should be affirmed.
In ordering a remand of the case for the purpose of considering the new evidence forming the basis of the belated supplemental application, the majority take the view that, since the case is before us under our supervisory jurisdiction, “we can make any disposition of it permitted by law”.
I am unable to agree that an authorized legal disposition is being made of the case. Initially, it is apt to observe that the case is not here under the supervisory powers vested in this Court by Section 10 of Article 7 of the Constitution. Rather, it comes to us from the Court of Appeal on a writ of certiorari or review under authority of Section 11 of Article 7 of the Constitution. That Section gives this Court the same right to review a judgment of the Court of Appeal as though the matter had been directly appealed here and, obviously, the only purpose of such a review is to correct errors committed by the Court of Appeal in its final disposition of the case. If the Court of Appeal has not committed any error of law or fact, it does not lie within the province of this Court to make a determination of the case contrary to that of the Court of Appeal.
Accordingly, it being acknowledged that the Court of Appeal reached the correct conclusion in refusing to consider a pleading filed after the time allowed by law for doing so, I fail to understand how this Court has the right to use it as the basis for a remand as nothing has occurred to change its legal status as a pleading which was filed untimely.
I respectfully dissent.